Citation Nr: 0940054	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include  posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim.

The Veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in February 2007 and before the 
undersigned Acting Veterans Law Judge in a video-conference 
hearing in July 2009.  Transcripts of both hearings are 
associated with the claims file. 


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based on a 
verified, credible stressor from his period of active 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

However, the Court has held that the Board may not rely 
strictly on combat citations or the Veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

During his February 2007 DRO hearing and his July 2009 Board 
hearing, the Veteran asserted that he had PTSD which was due 
to a gunshot wound to the neck that he sustained during his 
period of active service.  Specifically, he explained that 
while on active duty, he had been depressed because he was to 
be away from his family, his girlfriend, and his home.  He 
added that he had contemplated suicide and that during his 
attempted effort, one of his friends had intervened.  While 
trying to stop him, the weapon accidentally discharged and 
the Veteran was shot in the neck.

A review of the Veteran's service treatment records reveals 
that in February 1971, he was treated for a gunshot wound to 
the neck.  Follow-up treatment was provided in March 1971 and 
July 1971.

A Report of Investigation dated in February 1971 shows that 
the Veteran was said to have been given a medical diagnosis 
of gunshot wound of the neck.  It was reported to have been 
sustained in an accidental gun shot while unloading a rifle.  
The findings confirmed that the injury was sustained in the 
line of duty.

A VA examination report dated in October 2003 shows that the 
Veteran provided a history consistent with that set forth 
above.  The diagnosis was adjustment disorder with depressed 
mood while in service, resolved.

A private medical record from E. I. L., M.D., dated in March 
2004, shows that the Veteran had been experiencing continued 
symptoms associated with residuals from the 1971 gunshot 
wound to the neck.

VA outpatient treatment records dated in May 2004 and June 
2004 show that the Veteran was assessed to have PTSD.

Private outpatient treatment records from W. W. S., Ed.D., 
dated from March 2004 to May 2004, show that the Veteran 
provided a history consistent with that set forth above.  The 
diagnosis was PTSD secondary to a suicide attempt while on 
active duty in the U.S. Army; and major depressive disorder, 
recurrent, with psychotic features, pretty much paranoid in 
nature.

A VA examination report dated in January 2005 shows that the 
Veteran provided a history consistent with that set forth 
above.  The diagnosis was moderate PTSD, due to the incident 
of self-inflicted gunshot wound injury to the right neck; and  
adjustment disorder with depressed mood while in service, 
resolved.

A private medical record from D. F. K., Psy.D., L.P.C., dated 
in September 2007, shows that the Veteran was diagnosed with 
PTSD, secondary to a gunshot wound while on active duty in 
the U.S. Army; and major depressive disorder, recurrent, with 
psychotic features and paranoia.  In providing the diagnosis 
of PTSD, the Veteran's therapist noted that the suicide 
attempt had never been substantiated, but the gunshot wound 
was.  

A lay statement from the Veteran's brother dated in January 
2009 shows that the Veteran had been depressed while in 
service and that he had attempted to shoot himself.  He added 
that he had witnessed the incident described above during 
which a friend tried to prevent the Veteran from shooting 
himself when the rifle accidentally discharged.

VA outpatient treatment records dated from August 2007 to 
February 2009 show intermittent treatment for symptoms 
associated with PTSD.

A private medical record from D. F. K., Psy.D., L.P.C., dated 
in July 2009, shows that the Veteran was said to have PTSD 
secondary to an incident in which he was accidentally shot 
while on home leave from the U.S. Army.

Having carefully considered the evidence of record, the Board 
finds that entitlement to service connection for PTSD is 
warranted.  Notwithstanding the October 2003 VA examination 
report, the Veteran has been diagnosed with PTSD since May 
2004.  

As noted above, the Veteran has provided a detailed 
description of his stressful event (gunshot wound to the neck 
during service) to which he attributes his currently 
diagnosed PTSD.  The record contains both service treatment 
records and service personnel records which confirm that the 
claimed in-service stressor actually occurred.

The Board must next determine whether there is an established 
link between the Veteran's diagnosed PTSD and the verified 
in-service stressor.  In this regard, the Board finds 
probative the January 2005 VA examination report, as well as 
the subsequent private medical records, all of which conclude 
that the Veteran has PTSD secondary to an incident in which 
he was accidentally shot while on home leave from the U.S. 
Army during his period of active service.  These opinions 
provide a diagnosis of PTSD and a nexus between the PTSD and 
the Veteran's claimed, verified stressor.  These opinions are 
considered probative as they were definitive and supported by 
detailed rationale.

As the Veteran's PTSD has been determined to be related to 
his period of active service, the Board finds that service 
connection for PTSD is warranted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 58.  
The Veteran's claim for service connection for PTSD is 
granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


